SCHWARTZ, Chief Judge.
This is an appeal by E.T. Plastering, Inc., a defendant below, from an order denying its claim for attorney’s fees and costs under section 768.79, Florida Statutes (1999) based upon the plaintiffs refusal of an offer of settlement. The appellee Pacheco has candidly confessed error conditioned only upon our affirmance of the summary judgment entered in E.T.’s favor below. See Earnest & Stewart, Inc. v. Godina, 732 So.2d 364, 367 (Fla. 3d DCA 1999); Pennsylvania Lumbermens Mut. Ins. Co. v. Sunrise Club, Inc., 711 So.2d 593 (Fla. 3d DCA 1998). Since we have done just that in Pacheco v. Florida Power & Light Co., 784 So.2d 1159 (Fla. 3d DCA 2001), the order under review is reversed and the cause remanded "with directions to determine the amounts recoverable.